J-A03025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ROBERT L. GIBSON JR.                     :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 APRIL ARNOLD DELANEY AND                 :   No. 2213 EDA 2020
 DAMON DELANEY                            :

           Appeal from the Judgment Entered December 28, 2020
    In the Court of Common Pleas of Philadelphia County Civil Division at
                          No(s): No. 180902668


BEFORE: STABILE, J., DUBOW, J., and McCAFFERY, J.

JUDGMENT ORDER BY DUBOW, J.:                      FILED JANUARY 12, 2022

      Appellant Robert L. Gibson appeals from the December 28, 2020

Judgment entered in favor of Appellees, April Arnold Delaney and Damon

Delaney, in this action to quiet title. Because defects in Appellant’s pro se

brief impede our ability to provide meaningful review, we dismiss this appeal.

      A detailed recitation of the procedural and factual history is unnecessary

to our disposition. Briefly, Appellant brought an action to quiet title on the

property at 119 E. Johnson Street in Philadelphia. In the alternative, Appellant

sought damages for unjust enrichment and breach of contract. The trial court

held a bench trial on October 1, 2020. On October 22, 2020, the court found

in favor of Appellees on all counts and on December 28, 2020, the trial court

entered judgment.
J-A03025-22



      Appellant filed a timely pro se Notice of Appeal. The trial court did not

order Appellant to file a Pa.R.A.P. 1925(b) statement. However, the court

filed a Rule 1925(a) Opinion.     For the following reasons, we dismiss this

appeal.

      “The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of

pertinent authority.”   Commonwealth v. Martz, 232 A.3d 801, 811 (Pa.

Super. 2020) (citation and bracketed language omitted). See Pa.R.A.P. 2111

(listing briefing requirements for appellate briefs) and Pa.R.A.P. 2119 (listing

argument requirements for appellate briefs). “When issues are not properly

raised and developed in briefs, when the briefs are wholly inadequate to

present specific issues for review, a Court will not consider the merits thereof.”

Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942-43 (Pa. Super.

2006) (citation omitted).

      Although this Court liberally construes materials filed by pro se litigants,

this does not entitle a pro se litigant to any advantage based on his lack of

legal training. Satiro v. Maninno, 237 A.3d 1145, 1151 (Pa. Super. 2020).

An appellant’s pro se status does not relieve him of the obligation to follow

the Rules of Appellate Procedure. Jiricko v. Geico Ins. Co., 947 A.2d 206,

213 n.11 (Pa. Super. 2008). Ultimately, any person who represents himself

“in a legal proceeding must, to some reasonable extent, assume the risk that

his lack of expertise and legal training will prove his undoing.” Satiro, 237

A.3d at 1151 (citations omitted). “This Court will not act as counsel and will

                                      -2-
J-A03025-22



not develop arguments on behalf of an appellant.” Commonwealth v. Kane,

10 A.3d 327, 331 (Pa. Super. 2010) (citations omitted). It is not the role of

this Court to develop an appellant’s argument where the brief provides mere

cursory legal discussion. Commonwealth v. Johnson, 985 A.2d 915, 925

(Pa. 2009).

     The four-paragraph argument section of Appellant’s brief, which

purports to analyze two separate issues raised on appeal, is devoid of any

citation to the record or relevant legal authority applied and analyzed under

the facts of this case. See Appellant’s Br. at 11-12. Moreover, Appellant’s

brief does not include an accurate statement of the scope and standard of

review and does not divide the argument section “into as many parts as there

are questions to be argued” as required by Rules 2111 and 2119, respectively.

See Pa.R.A.P. 2111(a)(3) and 2119(a).

     Appellant’s failure to provide any legal framework or authority to

develop and support the issues he raises on appeal not only violates our

briefing requirements, but more importantly, precludes this Court from

effectuating meaningful appellate review.    We decline to act as counsel.

Accordingly, we dismiss this appeal.

     Appeal dismissed. Case is stricken from argument list.




                                       -3-
J-A03025-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/12/2022




                          -4-